UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-4738


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SEAN BISHOP,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:99-cr-00255-DKC-1)


Submitted:   August 27, 2015                 Decided:   August 31, 2015


Before WILKINSON, AGEE, and THACKER, Circuit Judges.


Dismissed in part, affirmed in part by unpublished per curiam
opinion.


Robin M. Earnest, EARNEST LAW PRACTICE, Riverdale, Maryland, for
Appellant.    Rod J. Rosenstein, United States Attorney, Kristi
O’Malley, Assistant United States Attorney, Conor Mulroe,
Special Assistant United States Attorney, Greenbelt, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sean Bishop seeks to appeal the district court’s judgment

revoking supervised release and sentencing him to 12 months’

imprisonment, followed by 40 months’ supervised release.                                       The

Government contends that Bishop’s appeal is moot because he has

completed his term of imprisonment.                        For the following reasons,

we dismiss Bishop’s appeal of his sentence of imprisonment and

affirm the term of supervised release.

       “The doctrine of mootness originates in Article III’s case

or   controversy      language,”          and    we       lose    jurisdiction        over     any

portion of an appeal that becomes moot.                           Incumma v. Ozmint, 507
F.3d 281,    286       (4th     Cir.     2007)         (alterations          and       internal

quotation marks omitted).                 “[A] case is moot when the issues

presented      are   no    longer    live       or       the     parties    lack      a    legally

cognizable     interest      in     the    out-come.”              Id.    at    286   (internal

quotation marks omitted).                 “If an event occurs while a case is

pending on appeal that makes it impossible for the court to

grant any effectual relief . . . to a prevailing party, the

appeal must be dismissed . . . .”                          Id. (brackets and internal

quotation marks omitted).

       Here,    Bishop’s         completion         of     his     term    of    imprisonment

during the pendency of this appeal rendered his challenge to the

prison term moot, and we dismiss that portion of his appeal for

lack   of   jurisdiction.            But    we       do    possess        jurisdiction       over

                                                2
Bishop’s         challenge          to   the        reasonableness       of     his     term     of

supervised release because he is still serving that portion of

his sentence, and we proceed to that issue.

       “A   district          court      has    broad       discretion     when       imposing    a

sentence         upon      revocation          of        supervised    release.”          United

States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                                      We “will

affirm      a    revocation         sentence         if    it   is    within    the    statutory

maximum         and   is      not    plainly         unreasonable.”            Id.     (internal

quotation marks omitted).                      When considering a challenge to the

reasonableness of a sentence, we first consider the procedural

reasonableness of the sentence, including whether the district

court properly calculated the Sentencing Guidelines range, and

then consider its substantive reasonableness in light of the

“totality of the circumstances” and the applicable 18 U.S.C.

§ 3553(a) (2012) factors.                   United States v. Aplicano-Oyuela, 792
F.3d 416,      423,        425    (4th      Cir.       2015).       When     reviewing      the

substantive reasonableness of a term of supervised release, we

may apply a presumption of reasonableness where the imposed term

falls    within         the    Sentencing           Guidelines       range.      Id.    at     425.

Finally, because Bishop did not object to the imposed term of

supervised release before the district court, we review only for

plain error.          Webb, 738 F.3d at 640-41.

       We conclude that the district court did not plainly err in

imposing a 40-month term of supervised release.                                Subtracting the

                                                     3
prison terms Bishop served for supervised release violations,

the district court was statutorily authorized to impose a 40-

month term of supervised release and this term fell within the

policy statement range.           See 18 U.S.C. § 3583(b)(1), (h) (2012).

Bishop does not rebut the reasonableness of the term.                                U.S.

Sentencing Guidelines Manual § 5D1.2(a)(1) (2013).

       Accordingly,        we   dismiss    as    moot     Bishop’s     appeal   of    his

sentence      of   imprisonment,      and        affirm    the    district      court’s

judgment with respect to Bishop’s term of supervised release.

In light of the district court’s excusable neglect finding, we

deny    the   Government’s        motion    to    dismiss       Bishop’s     appeal   as

untimely.      We dispense with oral argument because the facts and

legal    contentions       are    adequately      presented       in   the   materials

before   this      court    and   argument      would     not   aid    the   decisional

process.

                                                                  DISMISSED IN PART
                                                                   AFFIRMED IN PART




                                           4